Citation Nr: 1819372	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  14-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating greater than 20 percent for a service-connected low back strain.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

4.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 through August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.

The Board notes that the Veteran initially filed a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Court clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, the Veteran's claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The same argument was raised by the Veteran's previous representative at the June 2017 Board hearing. Accordingly, the Board has elected to broaden the issue on appeal in accordance with the holding of Clemons; however, because claims for PTSD are based on special legal and evidentiary requirements not applicable to other claims for service connection, the issues have been bifurcated as set forth in the "Issues" section of this decision, above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Several VA treatment records are missing from the file.  The Veteran's VA treatment records indicate that she received psychiatric treatment at the San Francisco VAMC and Santa Rosa outpatient clinic in April 2008.  However, the records dated March 2007 through July 2008 are incomplete and do not reflect her reported psychiatric treatment.  

The claims file contains no records from July 2008 through February 2009; the records associated with the claims file from February 2009 through October 2009 appear incomplete; and there are no records from October 2009 to the present associated with the claims file.  A February 2009 VA treatment record from the San Francisco VAMC noted the Veteran had moved to Florida in 2008, and the Veteran testified during her June 2017 Board hearing that she attended an outpatient clinic in Avon Park.  She also testified that she sought treatment at the Memphis VA Medical Center in 2009.  During her June 2017 Board hearing, the Veteran testified that in 2011, she received treatment from the Mansfield, OH outpatient clinic then reestablished care at the Clear Lake California outpatient clinic when she returned to California in 2012.  She also reported receiving treatment at the North Georgia, South Georgia, and North Florida VA facilities.  Finally, she reported that she was in Mansfield, OH from July 2015 through January 2016, then returned to Florida and had been seen at the Bay Pines VAMC from January 2016 to the present.  None of these records are associated with the claims file.

The May 2016 Supplemental Statement of the Case listed evidence reviewed as: VA treatment records from the San Francisco VAMC dated January 2014 through May 2016; VA treatment records from the Bay Pines VAMC dated July 2014 through May 2016; VA treatment records from the Cleveland VAMC from June 2014 through February 2016; VA treatment records from the Gainesville VAMC dated August 2014 through September 2014; and VA treatment records from the Palo Alto VAMC dated October 2014 through June 2015.  However, the claims file only contains VA treatment records from the San Francisco VAMC dated February 2015 through July 2015.

During her June 2017 Board hearing, the Veteran also testified that she began seeking psychiatric treatment in 1995 through Kaiser Permanente.  Records obtained from Kaiser Permanente indicate the Veteran did seek psychiatric treatment in 1995, but the records appear incomplete as the only notes contained are medication lists.  As these early records are pertinent to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, the RO should attempt to obtain them.

The Veteran was never afforded a VA examination to determine the etiology her acquired psychiatric disorder, to include PTSD.  In February 2018, the Veteran's representative submitted a private medical opinion diagnosing her with PTSD and a mood disorder, linking them to active duty service.  However, the Board finds this opinion is not entirely persuasive.  For example, the only evidence the examiner cited of continuous symptoms of a psychiatric disorder since separation from active duty was the Veteran's attempt to fraudulently reenlist a year after her separation, which the examiner opined was evidence of her impaired judgment.  It is clear from the discussion above that her complete mental health history is not supported by the records currently in her VA file, so the examiner's opinion was not fully informed.  That is especially important here where the examiner noted the Veteran was not a reliable historian.  Although the examiner stated he reviewed her claims file, he primarily discussed her VA medical records, beginning in 2008.  He made no mention of the extensive history shown in her Social Security records.  For example, he reports the Veteran "emphatically" denied a history of drug abuse, yet 1998 hospitalization records reflect diagnosis of amphetamine induced psychotic/delusional disorder.  The Board will not go through the medical opinion line by line at this time, but is merely pointing out some examples of why this opinion is not persuasive evidence to grant the claim at this time.  It is, however, enough to trigger VA's duty to provide an examination.
The Veteran should also be afforded a VA examination to determine the current severity of her service-connected low back strain.

The Veteran's TDIU claim cannot be decided until her increased evaluation claim for a low back strain and service connection claim for an acquired psychiatric disorder, to include PTSD, have been considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the necessary authorization form so VA can request her private mental health treatment records from Kaiser Permanente, Santa Rosa, from 1995 to 1998.  [The RO should specify on the records request that these are mental health records, as it is possible Kaiser files those separately.]

2.  Obtain and associate with the claims file ALL relevant VA treatment records from the San Francisco VAMC, Cleveland VAMC, Bay Pines VAMC, Gainesville VAMC, Palo Alto VAMC, North Georgia VAMC, North Florida/South Georgia VAMC, Memphis VAMC, and all associated outpatient clinics from March 2007 to the present.

3.  ONLY AFTER the above-listed records have been obtained to the extent possible, schedule the Veteran for a VA psychiatric examination with an appropriate specialist or specialists to address the causation and etiology of her current psychiatric disorder, to include PTSD.  

The claims file must be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such a review was accomplished.  In addition to the VA treatment records, the examiner's attention is directed to records obtained from the Social Security Administration, since many of these records from the 1990s have a detailed history of the Veteran's mental health symptoms, diagnoses, and initial treatment, including  March and April 1998 hospitalizations at Sonoma County Mental Health.  

The examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed acquired psychiatric disability was incurred during or caused by active duty service.

The examiner should also specifically discuss whether the criteria for diagnosing PTSD are met, and, if so, whether it is related to military versus civilian stressors.  In doing so, the examiner is to assume for purposes of the examination that the Veteran's anxiety about falling ill during Operation Baby-Lift in service is credible.

In answering these questions, the examiner should consider the 2017 opinion from Dr. Austin-Small and discuss why he/she agrees or disagrees with that opinion.

4.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected low back strain.


5.  The AOJ should then readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




